Citation Nr: 0018480	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for allergic rhinitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from March 1987 to April 1995.  
It is also indicated that he had approximately three years of 
prior active service.

This appeal arises from an August 1995 rating action in which 
the RO granted service connection for allergic rhinitis with 
reactive bronchospasm, and for pseudofolliculitis barbae.  As 
indicated on the title page of this decision, these disorders 
were evaluated as 10 percent disabling and as noncompensably 
disabling, respectively.


REMAND

Under the (old) rating criteria for evaluating allergic 
rhinitis prior to October 1996       (38 C.F.R. Part 4, 
Diagnostic Code 6501), a 10 percent rating was assigned when 
the disorder was productive of definite atrophy of the 
intranasal structure and moderate secretion; a 30 percent 
rating was assigned when there was moderate crusting and 
ozena, with atrophic changes; to warrant a 50 percent rating, 
there needed to be massive crusting and marked ozena with 
anosmia.  Under the (new) rating criteria for evaluating 
allergic rhinitis in and after October 1996, a 10 percent 
rating is assigned for the disorder without polyps, but with 
greater than 50 percent obstruction of the nasal passage on 
both sides. or complete obstruction on one side; when the 
disorder is productive of polyps, a 30 percent rating is 
assigned.  (38 C.F.R. § 4.97, Diagnostic Code 6522 (1999)).

After appellate review, the Board of Veterans Appeals (Board) 
concludes that the clinical findings referable to allergic 
rhinitis contained in a June 1995 VA general medical 
examination report, in subsequent VA outpatient treatment 
records, and in a March 1997 VA nose and throat examination 
report are not sufficiently comprehensive for evaluation of 
the disorder under the old or new rating criteria.  See in 
this regard Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Clinical findings referable to pseudofolliculitis barbae are 
contained in December 1995 VA outpatient treatment records.  
At that time, there were multiple pigmented erythematous 
papules present in the beard area.  The examination also 
described typical pseudofolliculitis of the neck area.  On VA 
dermatological consultation in October 1996, it was noted 
that the veteran's skin appeared to be normal except for a 
papular eruption beneath the angle of the mandible, 
bilaterally.  There were no pustule lesions observed.  There 
was a hair follicle in the center of each lesion, and the 
assessment was pseudofolliculitis barbae.  The Board 
concludes that these reported clinical findings are not 
sufficient for evaluation of the disorder under      38 
C.F.R. Part 4,  Diagnostic Code 7806.  Under the 
circumstances, this case is REMANDED to the RO for the 
following action:

1. The veteran should be accorded a 
special VA nose and throat examination 
to ascertain the current degree of 
severity of his service-connected 
allergic rhinitis, such that the 
disorder may be comprehensively 
evaluated under both the old and new 
rating criteria.  Consistent 
therewith, prior to the examination, 
the examiner must review the entire 
claims folder, including a copy of 
this Remand Order, and state that such 
has been accomplished in his 
examination report.  All clinical 
findings should be reported in detail.  
The examiner should comment as to (a) 
whether there is definite atrophy of 
the intranasal structure and moderate 
secretion; (b) whether there is 
moderate crusting and ozena with 
atrophic changes; or (c) whether there 
is massive crusting and marked ozena 
with anosmia.  The examiner must also 
comment as to whether or not the 
allergic rhinitis is associated with 
polyps or whether there are no polyps.  
He must also comment as to whether or 
not there is 50 percent obstruction of 
the nasal passage on both sides, or 
complete obstruction of the nasal 
passage on one side.

2. The veteran should be accorded a 
special VA dermatological examination 
to ascertain the current degree of 
severity of his service-connected 
pseudofolliculitis barbae.  Prior to 
the examination, the examiner must 
review the entire claims folder, 
including a copy of this Remand Order, 
and state that such has been 
accomplished in his examination 
report.  All clinical findings should 
be reported in detail.  The examiner 
must comment as to (a) whether or not 
the veteran's facial condition is 
associated with exfoliation, exudation 
or itching; (b) whether exudation or 
itching is constant; (c) whether there 
are extensive lesions; and (d) whether 
there is marked disfigurement.  He 
must also comment as to the presence 
or absence of ulceration, extensive 
exfoliation or crusting, systemic or 
nervous manifestations, or whether the 
facial condition is exceptionally 
repugnant. 

3. Thereafter, the RO should review the 
evidence of record and ensure that all 
of the clinical findings and comments 
called for on examinations have been 
reported in detail.  If any deficiency 
exists, corrective action should be 
implemented.

Thereafter, the issues on appeal should be further reviewed 
by the RO.  In the event the benefits sought on appeal are 
not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and accorded 
a reasonable opportunity to reply thereto.  Thereafter, the 
claims folder should be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the veteran until notified.  The purpose of this REMAND is 
to procure clarifying data, and to comply with precedent 
decisions of the U.S. Court of Appeals for Veterans Claims 
(Court).  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

